Citation Nr: 1605760	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  14-19 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel



INTRODUCTION

The Veteran served on active duty from October 1996 to March 1998.  

This matter originates from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Original jurisdiction in this case is currently with the RO in Philadelphia, Pennsylvania.

In its April 2011 decision, the RO granted entitlement to service connection for right knee degenerative joint disease, and assigned a 10 percent rating.  The Veteran timely appealed the assigned rating.  

The Veteran requested a hearing before a Veterans Law Judge but failed to show on two occasions.  Neither the Veteran nor his representative have requested that this hearing be rescheduled.  Accordingly, it is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

As pointed out by the Veteran's representative in a December 2015 brief, the Veteran's TDIU claim is part and parcel of the Veteran's claim for an increased rating and remains at issue before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Also in his December 2015 brief, the Veteran's representative requested that three additional issues be recognized as before the Board on appeal: (1) whether new and material evidence has been submitted sufficient to reopen a service-connection claim for a bilateral hip disability; (2) entitlement to service connection for an acquired psychiatric disability; and (3) entitlement to a temporary total disability rating for hospitalization due to his claimed acquired psychiatric disability.  Although the Veteran's representative recognizes that the Veteran's former representative submitted a statement in June 2014 specifically withdrawing these issues from appellate status, the current representative argues that the withdrawal was not in keeping with the Veteran's intent, as the Veteran has continued to advance claims for such disabilities at times since the time of this withdrawal.

The Veteran perfected appeals as to each of these three issues by filing a substantive appeal (VA Form 9) dated June 3, 2014.  Pertinently however, on a June 5, 2014 Statement in Support of Claim, the Veteran's representative specifically indicated the Veteran is withdrawing each issue from appellate status.  The statement specifically referenced the VA Form 9 submitted just two days earlier, and nevertheless stated that "we would like all the above listed [issues] to be withdrawn from the appeal process."  The Veteran has never requested a temporary total rating since withdrawing the appeal.  He also did not file a new claim for SC for a psychiatric disability or for a hip disability until January 2015.  

Under 38 C.F.R. § 20.204, only an appellant, or an appellant's authorized representative, may withdraw an appeal.  Except for appeals withdrawn at a hearing, appeal withdrawals must be in writing, they must include the name of the claimant or appellant, the file number, and a statement that the appeal is withdrawn.  If the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issues withdrawn from the appeal.  In this case, the Veteran's authorized representative sent a written statement dated June 5, 2014, which identified the Veteran, listed his file number, and specifically indicated a the Veteran's desire to withdraw three itemized issues that were in appellate status at the time.  This statement constituted a valid withdrawal prior to certification of these issues to the Board.  The mere fact that the Veteran claimed entitlement to compensation for the same disabilities several months following this withdrawal letter does not eviscerate the validity of a properly executed withdrawal under 38 C.F.R. § 20.204.  As such, the issues of (1) whether new and material evidence has been submitted sufficient to reopen a service-connection claim for a bilateral hip disability; (2) entitlement to service connection for an acquired psychiatric disability; and (3) entitlement to a temporary total disability rating for hospitalization due to his claimed acquired psychiatric disability, are not in appellate status and will be discussed no further.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeared for a VA knee and lower leg examination in March 2015.  In pertinent part, the VA examiner specified that range of motion test results for the right knee were as follows:  flexion 0-130 degrees; extension 130-50 degrees.  See the March 2015 VA examiner's report at 2.  The results are inconsistent with each other, as on the one hand, it appears the Veteran exhibited full extension (to 0 degrees) when flexion was assessed, but on the other, was only able to extend to 50 degrees when extension was assessed.  Whether the Veteran is entitled to an increased or separate compensable rating for his right knee disability under the Rating Schedule is in large part based on accurate range of motion findings.  Because the Board cannot tell the extent to which the Veteran's range of motion is limited based on these test results, the issue must be remanded so that VA may administer a new VA knee examination.

As noted in the Introduction above, the issue of entitlement to a TDIU has been raised by the record and is part of the Veteran's claim for a higher disability rating for right knee degenerative joint disease.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  He filed a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) in October 2013.  In a December 2015 brief, the Veteran's representative asserted that the Veteran has applied for Vocational Rehabilitation benefits with VA, and indicated that records associated with his Vocational Rehabilitation application would be relevant to the inquiry as to whether the Veteran is unable to secure or follow substantially gainful employment due to service-connected disabilities.  The Board agrees.  On remand, the Veteran's Vocational Rehabilitation file should be requested and associated with the record.

Finally, as it appears the Veteran receives ongoing treatment with VA for his right knee disability, any outstanding relevant VA treatment records not currently associated with the file should be obtained.




Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA medical records relevant to treatment the Veteran has received for his right knee disability that are not already of record.  

2.  Request and associate the Veteran's Vocational Rehabilitation folder with the record.

3.  Schedule the Veteran for a VA orthopedic examination to assess the severity of his service-connected knee disability.  All indicated tests and studies should be performed and all findings should be reported in detail.  The claims file should be made available to the examiner for review.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, in whole or in part, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




